DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 06/22/2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1-19 are stated below.
Regarding independent Claim 1, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “retrieving, by an application executing on the device, a first private key package from storage associated with the device; extracting, from the first private key package, an encrypted wrapped private key; sending, by the application to an operating system security service associated with the device, the encrypted wrapped private key for decryption; receiving, by the application from the operating system security service, a wrapped private key; sending, by the application to a software cryptographic service associated with the device, the wrapped private key for unwrapping; sending, by the application to the software cryptographic service, data to be signed by the software cryptographic service; and receiving, by the application from the software cryptographic service, a digital signature associated with the data generated using a private signing key generated at least in part by decrypting the wrapped private key” in combination with all the elements of the claim. 
The dependent claims 2-19 are allowable due to its dependence on independent claim 1.



The closest prior art made of record are:
Hwangbo US2003/0154376 teaches a system and method for a public key infrastructure(PKI)-based private key and a digital certificate for certificate for certification and security. Issuing the private key and digital certificate and providing a digital signature and may be used in conjunction with a memorized password by the user. 
Zhang et al. US2013/0091353 teaches a system and method for secure communication. Transferring a client device certificate and an associated encrypted client private key to a client device from a secure device. The secure device receives over a secure connection, a secure device certificate, a secure device private key and a plurality of client device certificates. Each client certificate is associated with a bootstrap public key but is not assigned to any particular client device. A plurality of encrypted client private keys is also received. The encrypted client private keys are stored in double encrypted protected form. 
Monica et al. US2021/0056548 teaches systems and methods for receiving a request to take an action in a cryptoasset custodial system for an account holder; authenticating a policy map associated with the action, and validating endorsement messages for the action by checking digital signatures of the received endorsement messages, wherein at least one of the validated endorsement messages has been generated by digital signing with a first private key of a person, who is associated with the account holder, and at least one of the validated endorsement messages has been generated by digital signing with a second private key of a program, which is associated with the account holder.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495